Case 5:19-cv-02377-MWF-SP Document 16 Filed 04/15/20 Page 1 of 3 Page ID #:64


      Joseph R. Manning, Jr. (SBN 223381)
  1   ADAPracticeGroup@manninglawoffice.com
      MANNING LAW, APC
  2   20062 SW Birch Street
      Newport Beach, CA 92660
  3   Tel: 949.200.8755
      Fax: 866.843.8308
  4
      Attorneys for Plaintiff
  5
      JAMES RUTHERFORD
  6
  7
                            UNITED STATES DISTRICT COURT
  8
                           CENTRAL DISTRICT OF CALIFORNIA
  9
10
11         JAMES RUTHERFORD, an             Case No.: 5:19-cv-02377-MWF-SP
           individual,
12                                          Hon. Michael W. Fitzgerald
13         Plaintiff,
                                            NOTICE OF VOLUNTARY
14         v.                               DISMISSAL WITH PREJUDICE
15                                          PURSUANT TO FEDERAL RULE OF
           GOLDEN TOWER                     CIVIL PROCEDURE 41(a)(1)(A)(i)
16         PROPERTIES, LLC, a
17         California limited liability     Complaint Filed: December 11, 2019
           company; and DOES 1-10,          Trial Date: None
18         inclusive,
19
           Defendants.
20
21
22
23
24
25
26
27
28
                        NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
Case 5:19-cv-02377-MWF-SP Document 16 Filed 04/15/20 Page 2 of 3 Page ID #:65

  1
  2         TO THE COURT AND ALL PARTIES:
  3         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
  4   Plaintiff James Rutherford (“Plaintiff”) requests that this Court enter a dismissal
  5   with prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety.
  6   Each party shall bear his or its own costs and attorneys’ expenses.
  7
  8                                          Respectfully submitted,
  9
10     DATED : April 15, 2020                MANNING LAW, APC

11                                           By: /s/ Joseph R. Manning, Jr.
                                               Joseph R. Manning, Jr.
12
                                               Attorney for Plaintiff
13                                             James Rutherford
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 1
                     NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
Case 5:19-cv-02377-MWF-SP Document 16 Filed 04/15/20 Page 3 of 3 Page ID #:66

  1                            CERTIFICATE OF SERVICE
  2         I certify that on April 15, 2020 I electronically filed the foregoing document
  3   with the Clerk of the Court using CM/ECF. I also certify that the foregoing
  4   document is being served this day on counsel of record in this action via email
  5   transmission and via transmission of Electronic Filing generated by CM/ECF.
  6                                                  Respectfully submitted,
  7
      Dated: April 15, 2020                         MANNING LAW, APC
  8
  9
10
                                            By:      /s/ Joseph R. Manning, Jr., Esq.
11                                                  Joseph R. Manning, Jr., Esq.
                                                     Attorney for Plaintiff,
12
                                                     James Rutherford
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                2
                    NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
